This opinion is subject to administrative correction before final disposition.




                               Before
                MONAHAN, STEPHENS, and DEERWESTER
                      Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                           Mogesner NOEL
                     Corporal (E-4), U.S. Marine Corps
                                 Appellant

                               No. 202200018

                           _________________________

                              Decided: 28 July 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                Stephen F. Keane

   Sentence adjudged 12 October 2021 by a special court-martial convened
   at Marine Corps Base Camp Pendleton, California, consisting of a mil-
   itary judge sitting alone. Sentence in the Entry of Judgment: reduction
   to E-1, confinement for 7 months, 1 forfeiture of $1,190 pay per month
   for 7 months, and a bad-conduct discharge.

                                For Appellant:
                         Major Brian L. Farrell, USMC




   1 The convening authority suspended one month of forfeitures. Appellant was cred-
ited with 209 days of pre-trial confinement.
                   United States v. Noel, NMCCA No. 202200018
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Interim Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2